DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 and 5-22 are pending
Claims 3-4 are cancelled
Claim 22 is new
Claims 1, 5, 15 and 20 are currently amended
Claims 1-2 and 5-22 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 10/12/2020 (2) are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.

Claim Objections
Claim 8 is objected to because of the following informalities:  Line 3 states “in which line/tank a pressure…” which is confusing.  Examiner suggests to remove “line/tank”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “means for supplying sterile water” on lines 1-2 of claim 12, “means for pretreating the feed water” on lines 1-2 of claim 14, and “means for supplying sterile water” on lines 1-2 of claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 11, 13-15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the electronic controller” on line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the device” on line 3.  It is unclear which device Applicant is referring to, the device on line 4 of claim 1, or the device on line 6 of claim 1.
Claim 11 recites the limitation "the feed water supply line” on line 3.  It is unclear whether Applicant is referring to the same “supply line” as recited earlier on line 2 of claim 11, or a different feed water supply line.  Examiner’s note:  Examiner is interpreting both to be the same for examination purposes.
Claim 13 recites the limitation "the
Claim 14 recites the limitation "the feed line” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the condenser” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the feed water supply line” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the feed line” on line 4.  There is insufficient antecedent basis for this limitation in the claim.  Also, lines 2-3 states “via which recirculation line at least portions of the…” which is confusing and difficult to understand what Applicant is claiming.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 and 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Akzo et al. (EP 0094543) (hereinafter “Azko”) in view of Reti et al. (US 4,610,790) (hereinafter “Reti”).

Regarding Claim 1:
Azko teaches an arrangement for providing sterile water for injection purposes (see page 11 “the method according to the invention can be used advantageously are…the production of sterile water for and in laboratories…”), the arrangement comprising:
A chamber (see FIG. 1, container 1 including two chambers 1a and 1b) (see page 15 “The container 1, which through the porous partition 2 in the two chambers 1a and 1b is divided…”),
a device (vacuum generating device) for maintaining the chamber (see FIG. 1, container 1 including two chambers 1a and 1b) at an inner pressure that is less than atmospheric pressure in order to reduce a boiling point of feed water (Examiner’s note:  this claim limitation is intended use of “a device”) (see page 12 “connected to a device for generating negative pressure (vacuum) or overpressure can be connected…”) (see page 15 “The container 1, which through the porous partition 2 in the two chambers 1a and 1b is divided…”) (see page 25 “FIG. 17 shows the pressure drop in the pores of a negative pressure was generated which was 930 mbar below atmospheric pressure…”), and
a device for heating feed water above the boiling point within the chamber (see FIG. 1, heat exchangers 6a and 6b) (see page 10 “The necessary heating or cooling…can take place in the immediate area of the porous partition or in separate process steps…by using heat pumps”) (see page 15 “The temperatures of the solution or the condensate can be brought to the desired level using the heat exchangers 6a or 6b”) (see page 16),
wherein the chamber is equipped with at least one membrane (see FIG. 1, porous partition wall 2), which is impermeable for liquids, and a condensation surface at a distance from the membrane, wherein steam which is permeated through the membrane is condensed on the condensation surface (see page 1 “by a porous partition wall, which is only for the vaporous distillate and any present gases is permeable…conversion into the vapor phase takes place on the solution side of the pores of the porous partition wall and the vaporous distillate diffuses through the pores to the distillate side”) (see page 9 regarding porous partition walls as a membrane) (see page 12 “consists of at least one container which is divided into at least two chambers by at least one porous partition”) (see pages 15-16 “The wall of the container 1 itself can also be used as a heat transfer surface (condensation surface)”) (see page 17 – “The amount of distillate emerging from the circuit through the removal line 5b corresponds to that passing through the porous partition wall 2”) (see pages 18-19 “the porous partition wall 2 is designed as a flat plate or membrane and consists of a material which allows the vapor pressure to be generated only in the pores of the porous partition wall 2…”),
wherein the arrangement further comprises an outlet for removing the steam condensed on the condensation surface from the chamber as sterile water for injection purposes (see FIG. 1, discharge lines 5a, 5b) (see page 15 “The concentrated solution is discharged through the discharge line 5a and the resulting distillate (condensate) is discharged through the discharge line 5b”),
wherein a drainage line is connected to the chamber and is configured to remove from the chamber feed water that has condensed in the chamber prior to reaching the condensation surface (see FIG. 1, discharge lines 5a, 5b) (see page 15 “The concentrated solution is discharged through the discharge line 5a and the resulting distillate (condensate) is discharged through the discharge line 5b”), and
wherein the arrangement further comprises at least one sensor (see page 19 “shows a measuring device with which different pressures (negative pressures)…the pipeline 30 is connected to a pressure gauge 20…”) (see page 20 “by means of pressure measuring probes 37”).
Azko does not specifically teach at least one sensor for detection of damage to the membrane and/or the condensation surface by measuring an electrical property of the feed water in the drainage line (intended use of an electrical conductivity sensor).
Reti teaches a process and system for producing sterile water and sterile aqueous solutions including an electrical conductivity sensor (see Reti FIG. 1, conductivity meter 24 and 40) (see Reti col. 4 lines 36-52 – “Water exits filtration step 10 through line 20, conductivity meter 24…A conductivity meter 40 also is provided so that, in conjunction with conductivity meter 24, the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).
Azko and Reti are analogous inventions in the art of producing sterile water.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sterile water system of Azko to include an the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).

Regarding Claim 2:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, wherein Azko further teaches at least one electronic controller configured for heating the entire arrangement in an interior of the chamber to a temperature of at least 85 °C before each start-up and/or at predeterminable time intervals (see Azko page 12 “The device according to the invention also has the measuring, regulating and monitoring devices which are necessary…but are familiar to the person skilled in the art…”) (see Azko page 23 “The process according to the invention starts at above 90°C”) (Examiner’s note:  Examiner is broadly interpreting measuring/regulating/monitoring as a control system configured to control the heat exchanger of Azko to further heat the interior of the chamber to a temperature of at least 85 °C before each start-up and/or at predeterminable time intervals).

Regarding Claim 5:
	The combination of Azko in view of Reti teaches the arrangement according to claim 1, further comprising a second sensor configured to monitor Examiner’s note:  It is inherent Azko teaches a sensor to monitor temperature if temperatures are being measured/monitored/determined) (see page 16 “The inlet temperature t3…outlet temperature t4, the inlet temperature t1…outlet temperature t2...”) (see page 15 “The concentrated solution is discharged through the discharge line 5a and the resulting distillate (condensate) is discharged through the discharge line 5b”) (see page 27).

Regarding Claim 6:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, wherein Azko further teaches the at least one sensor is configured to detect whether a predeterminable threshold value is undershot or exceeded, wherein, when the at least one sensor detects that the predeterminable threshold value is undershot or exceeded, an acoustic and/or optical signal can be generated and/or a warning signal is supplied to the electronic controller in order to indicate a defect (see page 19 “shows a measuring device with which different pressures (negative pressures)…the pipeline 30 is connected to a pressure gauge 20…”) (see page 20 “by means of pressure measuring probes 37”).

Regarding Claim 7:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, wherein Azko further teaches a pump, wherein sterile water for injection A feed pump 16a for the solution, a filter 17a for the solution and a heat exchanger 18…”).

Regarding Claim 8:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, further comprising a line, wherein sterile water for injection purposes contained in a discharge line, a collection line or an internal collection tank for sterile water, in which line/tank a pressure is maintained below the atmospheric pressure, is supplied via the line to a heating element or respectively to a heating circuit for the purpose of being heated (see page 12 “the device according to the invention has conveying means for supplying and removing the solution and/or the distillate or condensate into or out of the relevant chambers…return lines with corresponding regulating elements, which enable the total quantity or even a partial flow of the solution and/or the condensate to be pumped several times”) (see page 15 “the supply line 4a for the solution, the discharge lines 5a, 5b…the valve 8a, the connections 9a, 9b…”) 

Regarding Claim 9:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, characterized in that at least one return line is connected to at least one discharge line for sterile water, wherein water for injection purposes conveying means for supplying and removing the solution and/or the distillate or condensate into or out of the relevant chambers…return lines with corresponding regulating elements, which enable the total quantity or even a partial flow of the solution and/or the condensate to be pumped several times”) (see page 15 “the supply line 4a for the solution, the discharge lines 5a, 5b…the valve 8a, the connections 9a, 9b…”) (see page 17) (see page 18 “inlet opening 24a…outlet opening 25a…inlet opening 22b…outlet opening 23b”).


Regarding Claim 10:
The combination of Azko in view of Reti teaches the arrangement according to claim 7, characterized in that the filter element is configured to provide an additional sterilization and/or disinfection (see page 17 “A feed pump 16a for the solution, a filter 17a for the solution and a heat exchanger 18…”).


The combination of Azko in view of Reti teaches the arrangement according to claim 1, further comprising a metering device for feeding a test solution of high electric conductivity in a supply line, preferably the feed water supply line (see page 12 “the device according to the invention has conveying means for supplying and removing the solution and/or the distillate or condensate into or out of the relevant chambers…return lines with corresponding regulating elements, which enable the total quantity or even a partial flow of the solution and/or the condensate to be pumped several times”) (see page 15 “the supply line 4a for the solution, the discharge lines 5a, 5b…the valve 8a, the connections 9a, 9b…”) (see page 17) (see page 18 “inlet opening 24a…outlet opening 25a…inlet opening 22b…outlet opening 23b”).

Regarding Claim 12:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, further comprising means for supplying sterile water for injection purposes to the at least one sensor, whereby at least one measured variable, preferably an electric conductivity or a specific electric resistance, can be tested for the monitoring of the functionality of the membrane and/or when a threshold value of the measured variable has been exceeded or undershot, the generated sterile water for injection purposes can be discharged via a discard line (see page 12 “the device according to the invention has conveying means for supplying and removing the solution and/or the distillate or condensate into or out of the relevant chambers…return lines with corresponding regulating elements, which enable the total quantity or even a partial flow of the solution 

Regarding Claim 13:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, further comprising a recirculation line connected to a discharge line of a concentrate, via which recirculation line at least portions of the concentrate, in particular for achieving a high recovery ratio, can be returned into the feed line for the feed water (see page 12 “the device according to the invention has conveying means for supplying and removing the solution and/or the distillate or condensate into or out of the relevant chambers…return lines with corresponding regulating elements, which enable the total quantity or even a partial flow of the solution and/or the condensate to be pumped several times”) (see page 15 “the supply line 4a for the solution, the discharge lines 5a, 5b…the valve 8a, the connections 9a, 9b…”) (see page 17) (see page 18 “inlet opening 24a…outlet opening 25a…inlet opening 22b…outlet opening 23b”).

Regarding Claim 14:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, further comprising means for pretreating the feed water, which can be supplied via the feed line (see FIG. 1, heat exchangers 6a and 6b) (see page 10 “The desired level using the heat exchangers 6a or 6b”) (see page 16).

Regarding Claim 15:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, further comprising outlets for ease of discharge of residues of the arrangement at a steam generator and/or at the condenser (see page 12 “the device according to the invention has conveying means for supplying and removing the solution and/or the distillate or condensate into or out of the relevant chambers…return lines with corresponding regulating elements, which enable the total quantity or even a partial flow of the solution and/or the condensate to be pumped several times”) (see page 15 “the supply line 4a for the solution, the discharge lines 5a, 5b…the valve 8a, the connections 9a, 9b…”) (see page 17) (see page 18 “inlet opening 24a…outlet opening 25a…inlet opening 22b…outlet opening 23b”).

Regarding Claim 16:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, wherein the condensation surface is a film or a plate, and wherein steam which is permeated through the membrane is condensed on the film or the plate (see page 1 “by a porous partition wall, which is only for the vaporous distillate and any present conversion into the vapor phase takes place on the solution side of the pores of the porous partition wall and the vaporous distillate diffuses through the pores to the distillate side”) (see page 9 regarding porous partition walls as a membrane) (see page 12 “consists of at least one container which is divided into at least two chambers by at least one porous partition”) (see pages 15-16 “The wall of the container 1 itself can also be used as a heat transfer surface (condensation surface)”) (see page 17 – “The amount of distillate emerging from the circuit through the removal line 5b corresponds to that passing through the porous partition wall 2”) (see pages 18-19 “the porous partition wall 2 is designed as a flat plate or membrane and consists of a material which allows the vapor pressure to be generated only in the pores of the porous partition wall 2…”).

Regarding Claim 17:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, further comprising a metering device for feeding a test solution of high electric conductivity in the feed water supply line (see page 12 “the device according to the invention has conveying means for supplying and removing the solution and/or the distillate or condensate into or out of the relevant chambers…return lines with corresponding regulating elements, which enable the total quantity or even a partial flow of the solution and/or the condensate to be pumped several times”) (see page 15 “the supply line 4a for the solution, the discharge lines 5a, 5b…the valve 8a, the connections 9a, 9b…”) (see page 17) (see page 18 “inlet opening 24a…outlet opening 25a…inlet opening 22b…outlet opening 23b”).

Regarding Claim 18:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, further comprising means for supplying sterile water for injection purposes to the at least one sensor, whereby Reti further teaches an electric conductivity or a specific electric resistance can be tested for the monitoring of the functionality of the membrane and/or when a threshold value of the measured variable has been exceeded or undershot, the generated sterile water for injection purposes can be discharged via a discard line (see Reti FIG. 1, conductivity meter 24 and 40) (see Reti col. 4 lines 36-52 – “Water exits filtration step 10 through line 20, conductivity meter 24…A conductivity meter 40 also is provided so that, in conjunction with conductivity meter 24, the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).
Azko and Reti are analogous inventions in the art of producing sterile water.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sterile water system of Azko to include an electrical conductivity sensor of Reti to further detect any damages to the membrane and/or the condensation surface (intended use of an electrical conductivity sensor) (see Reti col. 4 lines 36-52 – “Water exits filtration step 10 through line 20, conductivity meter 24…A conductivity meter 40 also is provided so that, in conjunction with conductivity meter 24, the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).


The combination of Azko in view of Reti teaches the arrangement according to claim 1, further comprising a recirculation line connected to a discharge line of a concentrate, via which recirculation line at least portions of the concentrate, for achieving a high recovery ratio, can be returned into the feed line for the feed water (see page 12 “the device according to the invention has conveying means for supplying and removing the solution and/or the distillate or condensate into or out of the relevant chambers…return lines with corresponding regulating elements, which enable the total quantity or even a partial flow of the solution and/or the condensate to be pumped several times”) (see page 15 “the supply line 4a for the solution, the discharge lines 5a, 5b…the valve 8a, the connections 9a, 9b…”) (see page 17) (see page 18 “inlet opening 24a…outlet opening 25a…inlet opening 22b…outlet opening 23b”).

Regarding Claim 20:
The combination of Azko in view of Reti teaches the arrangement according to claim 1, wherein Reti further teaches the electrical property is an electric conductivity of the drainage (see Reti FIG. 1, conductivity meter 24 and 40) (see Reti col. 4 lines 36-52 – “Water exits filtration step 10 through line 20, conductivity meter 24…A conductivity meter 40 also is provided so that, in conjunction with conductivity meter 24, the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).
the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).

Regarding Claim 21:
The combination of Azko in view of Reti teaches the arrangement according to claim 6, wherein Reti further teaches monitoring the electrical conductivity of a reverse osmosis membrane (see Reti FIG. 1, conductivity meter 24 and 40) (see Reti col. 4 lines 36-52 – “Water exits filtration step 10 through line 20, conductivity meter 24…A conductivity meter 40 also is provided so that, in conjunction with conductivity meter 24, the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).
Azko and Reti are analogous inventions in the art of producing sterile water.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sterile water system of Azko to include an electrical conductivity sensor of Reti to further detect any damages to the membrane and/or the condensation surface (intended use of an electrical conductivity sensor) (see the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).

Regarding Claim 22:
	The combination of Azko in view of Reti teaches the arrangement according to claim 1, wherein Reti further teaches the electrical property is a specific electric resistance of the drainage (see Reti FIG. 1, conductivity meter 24 and 40) (see Reti col. 4 lines 36-52 – “Water exits filtration step 10 through line 20, conductivity meter 24…A conductivity meter 40 also is provided so that, in conjunction with conductivity meter 24, the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).
Azko and Reti are analogous inventions in the art of producing sterile water.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sterile water system of Azko to include an electrical conductivity sensor of Reti to further detect any damages to the membrane and/or the condensation surface by measuring an electrical property of the feed water in the drainage line (intended use of an electrical conductivity sensor) (see Reti col. 4 lines 36-52 – “Water exits filtration step 10 through line 20, conductivity meter 24…A conductivity meter 40 also is provided so that, in conjunction with conductivity meter 24, the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).



Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but focus on amended claim limitations and new claim 22, which have been addressed above in the updated rejection (see above).
A new claim objection is made regarding claim 8 (see above).

Regarding amended, independent claim 1, Azko teaches a drainage line is connected to the chamber and is configured to remove from the chamber feed water that has condensed in the chamber prior to reaching the condensation surface (see FIG. 1, discharge lines 5a, 5b) (see page 15 “The concentrated solution is discharged through the discharge line 5a and the resulting distillate (condensate) is discharged through the discharge line 5b”), and at least one sensor (see page 19 “shows a measuring device with which different pressures (negative pressures)…the pipeline 30 is connected to a pressure gauge 20…”) (see page 20 “by means of pressure measuring probes 37”).
Azko does not specifically teach at least one sensor for detection of damage to the membrane and/or the condensation surface by measuring an electrical property of the feed water in the drainage line (intended use of an electrical conductivity sensor), as recited in amended, independent claim 1; however, this deficiency is fulfilled by Reti.
Reti teaches a process and system for producing sterile water and sterile aqueous solutions including an electrical conductivity sensor (see Reti FIG. 1, conductivity meter 24 and 40) (see Reti col. 4 lines 36-52 – “Water exits filtration step 10 through line 20, conductivity meter 24…A conductivity meter 40 also is provided so that, in conjunction with conductivity meter 24, the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).
Azko and Reti are analogous inventions in the art of producing sterile water.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sterile water system of Azko to include an electrical conductivity sensor of Reti to further detect any damages to the membrane and/or the condensation surface by measuring an electrical property of the feed water in the drainage line (intended use of an electrical conductivity sensor) (see Reti col. 4 lines 36-52 – “Water exits filtration step 10 through line 20, conductivity meter 24…A conductivity meter 40 also is provided so that, in conjunction with conductivity meter 24, the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).
Regarding new claim 22, Reti further teaches an electrical conductivity sensor (see Reti FIG. 1, conductivity meter 24 and 40) (see Reti col. 4 lines 36-52 – “Water exits filtration step 10 through line 20, conductivity meter 24…A conductivity meter 40 also is provided so that, in conjunction with conductivity meter 24, the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).
Azko and Reti are analogous inventions in the art of producing sterile water.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sterile water system of Azko to include an electrical conductivity sensor of Reti to further detect any damages to the membrane and/or the condensation surface by measuring an electrical property of the feed water in the drainage line (intended use of an electrical conductivity sensor) (see Reti col. 4 lines 36-52 – “Water exits filtration step 10 through line 20, conductivity meter 24…A conductivity meter 40 also is provided so that, in conjunction with conductivity meter 24, the efficiency of the reverse osmosis cartridges 28 and 30 can be monitored and the quality of water assured”).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.